DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Mattheis (Reg. No. 48,683) on May 05, 2022.
The application has been amended as follows: 
1.  (Currently amended) A method for securing a display of a device, the method comprising:  
	performing, by one or more processors, an obfuscation action on an image of a display of a first computing device subsequent to initiating a device-to-device transaction by activating a transaction application of the first computing device, wherein the obfuscation action includes displaying a falsified image on the display of the first computing device as a temporary replacement for the image;
measuring, by the one or more processors, a distance between the first computing device and a second computing device, wherein the distance between the first computing device and the second computing device is measured using an auto-focus function of a camera feature of the first computing device; 
determining, by the one or more processors, whether the distance between the first computing device and the second computing device meets a pre-determined threshold distance; and
	in response to determining the distance between the first computing device and the second computing device does meet the pre-determined threshold distance, the one or more processors deactivating the obfuscation action on the display of the first computing device and displaying the image directed to the second computing device, confirming the device-to-device transaction.

4. (Cancelled)

6. (Cancelled)

8. (Currently amended) A computer program product for securing a display of a device, the computer program product comprising: 
one or more computer readable storage media wherein the computer readable storage medium is non-transitory 
	program instructions to perform an obfuscation action on an image of a display of a first computing device subsequent to initiation of a device-to-device transaction by activating a transaction application of the first computing device, wherein the obfuscation action includes displaying a falsified image on the display of the first computing device as a temporary replacement for the image;
program instructions to measure a distance between the first computing device and a second computing device, wherein the distance between the first computing device and the second computing device is measured using an auto-focus function of a camera feature of the first computing device; 
program instructions to determine whether the distance between the first computing device and the second computing device meets a pre-determined threshold distance; and
	in response to determining the distance between the first computing device and the second computing device does meet the pre-determined threshold distance, program instructions to deactivate the obfuscation action on the display of the first computing device and display the image directed to the second computing device, confirming the device-to-device transaction.

11. (Cancelled)

13. (Cancelled)

15.  (Currently amended) A computer system for obfuscating an image on a display of a computing device prior to completion of a device-to-device transaction, the computer program product comprising: 
one or more computer processors, one or more computer readable storage media, wherein the computer readable storage medium is non-transitory, program instructions stored on the computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising:
program instructions to perform an obfuscation action on an image of a display of a first computing device subsequent to initiation of a device-to-device transaction by activating a transaction application of the first computing device, wherein the obfuscation action includes displaying a falsified image on the display of the first computing device as a temporary replacement for the image;
program instructions to measure a distance between the first computing device and a second computing device, wherein the distance between the first computing device and the second computing device is measured using an auto-focus function of a camera feature of the first computing device; 
program instructions to determine whether the distance between the first computing device and the second computing device meets a pre-determined threshold distance; and
in response to determining the distance between the first computing device and the second computing device does meet the pre-determined threshold distance, program instructions to deactivate the obfuscation action on the display of the first computing device and display the image directed to the second computing device, completing the device-to-device transaction.
 
17. (Cancelled)

19. (Cancelled)

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646